15 F.3d 1088NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Francis RAVEL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-55260.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1993.*Decided Feb. 2, 1994.
MEMORANDUM***

1
Before:  REINHARDT and LEAVY, Circuit Judges, and KING,** District Judge.


2
Francis Ravel appeals from the district court's denial of his motion to vacate conviction under 28 U.S.C. Sec. 2255, arguing, inter alia, that the conviction was based on an improper "offense splitting" and should be set aside on the grounds of either double jeopardy or collateral estoppel.  The government contends that Ravel is barred from asserting this issue now, either because he previously raised it on direct appeal,  see United States v. Ravel, 930 F.2d 721 (9th Cir.), cert. denied, 112 S. Ct. 308 (1991), or because his failure to do so constitutes a waiver of that right.  In the alternative, the government argues that there is no merit to Ravel's position.


3
Regardless of whether the contentions now advanced by Ravel were or should have been raised in his prior appeal, they find no support in the law.  This case involves neither successive prosecutions nor multiple punishments for the same act,  see Ashe v. Swenson, 397 U.S. 436, 443-44 (1970) (collateral estoppel);   United States v. Horodner, 993 F.2d 191, 193 (9th Cir.1993) (double jeopardy), and our ruling that the split counts on which Ravel had been convicted had to be consolidated for sentencing as a single unit of prosecution is consistent with prior law.   See Ravel, 930 F.2d at 724 (citing  United States v. Anderson, 709 F.2d 1305, 1306 (9th Cir.1983), cert. denied, 465 U.S. 1104 (1984)).


4
Because we find no merit to any of Ravel's remaining arguments, the decision appealed from is


5
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable Samuel P. King, Senior District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3